Citation Nr: 0806275	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  96-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) from February 9, 
1995, to March 16, 1997, and higher than 70 percent from 
March 17, 1997, to March 14, 1999, May 1, 1999 to February 
13, 2000, and April 1, 2000, to the present.

2.  Entitlement to service connection for a disability 
manifested by skin rashes, claimed as due to herbicide 
exposure.

3.  Entitlement to service connection for nerve damage, 
claimed as due to herbicide exposure.

4.  Entitlement to service connection for a reproductive 
disorder, claimed as due to herbicide exposure.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria, and if so, whether the claim should be granted.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In January 2004, the Board remanded this case for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

The Board observes that, in addition to remanding the issues 
listed above, it also remanded claims of entitlement to 
service connection for right hip and shoulder disabilities.  
Those claims were subsequently granted by the RO in June 
2007.  Accordingly, they are no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The veteran's claims to reopen and his claim for a higher 
rating for PTSD during the period prior to September 15, 
2003, are addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  From September 15, 2003, to the present, the veteran's 
PTSD has been manifested by total occupational impairment.  

2.  A disability manifested by skin rashes was not present in 
service and is not etiologically related to service. 

3.  A disability manifested by nerve damage was not present 
within one year after the veteran's discharge from service 
and is not etiologically related to service. 

4.  A reproductive disorder was not present in service and is 
not etiologically related to service. 


CONCLUSIONS OF LAW

1.  From September 15, 2003, to the  present, the criteria 
for a 100 percent evaluation for PTSD are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

2.  A disability manifested by skin rashes was not incurred 
in or aggravated by active duty, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A disability manifested by nerve damage was not incurred 
in or aggravated by active duty, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A reproductive disability was not incurred in or 
aggravated by active duty, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for nerve damage, a 
reproductive disorder, and skin rashes, which he attributes 
to herbicide exposure.  He is also seeking an increased 
disability rating for his service-connected PTSD.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that, with respect to 
the skin, nerve, and reproductive disorder claims, the 
originating agency provided the veteran with the notice 
required under the VCAA, to include notice that he submit any 
pertinent evidence in his possession, by letter mailed in 
April 2004, after its initial adjudication of the claims.  A 
similar letter was also sent in December 2004.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claims in June 2007.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of those claims would 
have been different had VCAA notice been provided at an 
earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the claimed disabilities of 
the skin, reproductive system and nerves.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claims was no more than harmless error.

As will be explained in more detail in the Remand section 
below, the veteran was not provided with adequate notice of 
the evidence necessary to substantiate his claim for an 
increased rating for PTSD.  However, with respect to the 
period from September 15, 2003, to the present, the Board has 
found that the evidence currently of record to be sufficient 
to establish the veteran's entitlement to a 100 percent 
rating.  Accordingly, no further development of the record is 
required before the Board decides this portion of the claim.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records, 
Social Security disability records, Vet Center records, and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his service 
connection claims.  The Board is also unaware of any such 
outstanding evidence, to include medical records. 

In sum, the Board is satisfied that the originating agency 
properly processed these claims following the provision of 
the required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

Service Connection-Presumptive Provisions

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  


A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 38 
C.F.R. § 3.309(e).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include abnormal sperm parameters and 
infertility, chronic peripheral nervous system disorders, 
skin cancer and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59232-
59243 (1999).  



Service Connection-General Provisions

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Increased Rating

The veteran is seeking increased disability ratings for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling prior to March 17, 1997, and 70 percent 
disabling from March 17, 1997, to March 14, 1999, from May 1, 
1999, to February 13, 2000, and from April 1, 2000, to the 
present.

The Board notes that the veteran was afforded a VA 
examination on September 15, 2003.  The examiner assigned a 
GAF score of 48 due to moderate to severe PTSD, and stated 
the opinion that, "the veteran is not employable, and un-
employability is more likely than not related to his post-
traumatic stress disorder if I had to make that determination 
based on his post-traumatic stress disorder alone."

Based on competent medical evidence establishing that the 
veteran's PTSD symptomatology has rendered him unemployable 
irrespective of other service-connected and non-service-
connected disabilities, the Board finds that total 
occupational impairment has been demonstrated, and a 100 
percent disability rating is in order as of that date.  As 
noted above, the remaining periods on appeal are addressed in 
the Remand section below.

Service Connection-Presumptive Provisions

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for herbicide (Agent Orange) exposure are 
specified with precision.  To qualify for the presumption of 
service connection, any disorder for which service connection 
is sought must be specified under 38 C.F.R. § 3.309(e).  The 
disabilities specified at 38 C.F.R. § 3.309(e) do not include 
any of the veteran's diagnosed disorders of the skin, 
reproductive system or nerves.  Indeed, abnormal sperm 
parameters and infertility, as well as chronic peripheral 
nervous system disorders, are specifically listed among the 
conditions for which VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam during the Vietnam era is not warranted.  Therefore, 
while the veteran's exposure to herbicides is presumed and 
conceded, the veteran is not entitled to presumptive service 
connection on the basis of such exposure for any of the 
conditions claimed.

While service connection is not warranted on a presumptive 
basis, in Combee v. Brown, the United States Court of Appeals 
for the Federal Circuit held that when a veteran is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in 
part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the 
Board must not only determine whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine 
whether his current disability is the result of active 
service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Service Connection-General Provisions

As set out above, in order for a service connection claim to 
be substantiated on a direct basis, the evidence must 
establish that the veteran has a current disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  With respect to in-service injury or 
disease, although, as determined above, the veteran does not 
qualify for a presumption of service connection, he is 
presumed to have been exposed to herbicide agents, based on 
his service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  In 
addition, his service records clearly establish that he 
engaged in combat with the enemy for purposes of the combat 
presumption under 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  An in-service injury or 
disease, i.e., herbicide exposure, is thus conceded, and this 
element is not the focus of the Board's analysis.  What 
remains to be shown is whether any current disability of the 
skin, nerves, or reproductive system has been medically 
linked to an injury or disease incurred during the veteran's 
military service.  

Service medical records show that the veteran was treated for 
skin rashes in service, but they do not show that he was 
found to have any chronic disability manifested by skin 
rashes, or for that matter, any reproductive or nerve 
disability.  The veteran filed claims shortly after discharge 
in November 1967, July 1972, October 1977, October 1980, and 
October 1981, but did not mention any of these conditions.  
The first post-service reference to a skin rash came in 
September 1982, approximately 15 years after discharge.  The 
first medical evidence referring to infertility came in 1983.  
Indeed, the veteran does not contend that the claimed 
reproductive, and nerve disorders had their onset in service.  
Rather, he maintains that they developed later, as a result 
of herbicide exposure in service.  

The Board notes that there appears to be no current diagnosis 
to support a claim of nerve damage.  The record contains 
diagnoses of polyneuropathy that has been associated with 
diabetes mellitus, and a diagnosis of lower extremity 
radiculopathy attributable to the veteran's low back 
disorder.  It is frankly unclear what type of nerve damage 
the veteran contends is associated with herbicide exposure.  
His explanation of the claim was that "New Haven VAMC did an 
Agent Orange [s]creening and they concluded that I had 
[n]erve damage (early 80's or [l]ate 70's)[.]"  The Board has 
reviewed the records pertinent to the period identified by 
the veteran and can find no reference to nerve damage.  The 
report of a June 1982 Agent Orange examination shows normal 
neurological findings.  Neurological findings on an Agent 
Orange examination conducted in March 1995 were also 
negative.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Symptoms alone, without 
a finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  The Board therefore believes that in the 
absence of an identified disability manifested by nerve 
damage, service connection may not be granted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The Board notes that the veteran does have a diagnosis of 
polyneuropathy, and service connection is in effect for 
diabetes mellitus.  If the veteran wishes to pursue service 
connection for polyneuropathy as secondary to his diabetes 
mellitus, he should raise such a claim with the RO.  

Although the post-service medical evidence of record shows 
that the veteran currently has a diagnosis of folliculitis 
barbae, and had a diagnosis of seborrheic dermatitis in 
October 1990, there is no current diagnosis of a disability 
manifested by skin rash.  On VA examination in April 2004, 
the examiner found no signs of a rash.  The only diagnosis at 
that time was folliculitis barbae.  

Post service medical evidence also shows a diagnosis of low 
sperm count by the veteran's report, and medical records 
dated in 1984 show that the veteran was evaluated for 
infertility.  

While the evidence does show current diagnoses of infertility 
and folliculitis barbae, there is no such medical evidence 
until many years after the veteran's discharge from service.  
Most significant in the Board's analysis, there is no medical 
opinion that purports to relate any current skin or 
reproductive disability or symptomatology to the veteran's 
military service or to herbicide exposure.  Indeed, a VA 
physician who examined the veteran and reviewed the claims 
folders in April 2004 has opined that the veteran's current 
folliculitis barbae is not etiologically related to his 
military service, and that his skin shows no evidence of 
symptomatology indicative of Agent Orange exposure.  A VA 
physician who examined the veteran in November 2006 and 
included a diagnosis of infertility by report stated his 
opinion that, while Agent Orange exposure can cause urinary 
and prostate conditions, there are no studies conclusively 
linking infertility to such exposure.

In essence, the evidence of a current disability manifested 
by skin rash or nerve damage, and of a nexus between the 
veteran's current infertility and folliculitis barbae and his 
military service, is limited to the veteran's own statements.  
This is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against any relationship between current 
disability or symptomatology of the skin, nerves, or 
reproductive system, and the veteran's military service, to 
include exposure to herbicides therein.  As such, service 
connection for the claimed disabilities is not in order.




ORDER

Entitlement to a 100 percent evaluation for PTSD is granted 
from September 15, 2003, to the present, subject to the 
criteria applicable to the payment of monetary benefits..

Entitlement to service connection for a skin rashes, claimed 
as due to herbicide exposure, is denied.

Entitlement to service connection for nerve damage, claimed 
as due to herbicide exposure, is denied.

Entitlement to service connection for a reproductive 
disorder, , claimed as due to herbicide exposure, is denied.


REMAND

With respect to the veteran's claim for a higher rating for 
PTSD during the period prior to September 15, 2003, the Board 
notes initially that the record contains an undated and 
unsigned VA Form 21-4138 from the veteran, stating that he is 
happy with the present rating of 70 percent for PTSD and 
therefore withdraws the issue from further consideration.  It 
does not appear that any attempt was made to clarify the 
veteran's intent, or to obtain a valid (signed) withdrawal of 
his appeal.

In addition, after a review of the record, the Board has 
determined that the RO has not provided adequate VCAA notice 
with respect to the PTSD claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  

The April 2004 and December 2004 notice letters do not inform 
the veteran that, to substantiate a claim, he must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  

Moreover, the notice letters did not advise the veteran that, 
if an increase in disability is found, a disability rating 
will be determined by applying relevant diagnostic codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  In addition, they did 
not inform the veteran of the specific rating criteria 
applicable to the claim.  

Finally, the notice letters do not provide examples of the 
types of medical and lay evidence that the veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

With respect to the veteran's claims to reopen, the Board 
notes that the Court has recently held that, because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Court further held that the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

The record does not reflect that the veteran has been 
provided Kent-compliant notice with respect to either of his 
claims to reopen.

Accordingly, these issues are REMANDED to the RO or the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be contacted to 
determine whether he wishes to continue 
with the appeal of his PTSD evaluation.  
The veteran should be instructed as to the 
requirements for withdrawal of an appeal.  

2.  If the veteran does not provide a 
valid withdrawal of his appeal, he should 
be provided the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the notice 
specified by the Court in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), pertaining to 
increased rating claims.  

The veteran should also be provided notice 
as specified in Kent v. Nicholson, 
pertaining to claims to reopen.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


